DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schäfer (US Pat No 5,031,841) in view of Lott (US Pat No 5,322,222).
Re claim 1, Schäfer shows a water injector assembly (Fig. 1), comprising:
an injector body (2) comprising an elongate, cylindrical structure with a longitudinal axis (12) and a first bore (see annotated figure) extending along the longitudinal axis between a first open end (at 16) and a second open end (at 3 – the injector body itself is open prior to the addition of the diaphragm 3), the elongate cylindrical structure having a region with shoulders (see annotated figure) residing closer to the second open end (at 3) than the first open end (at 16), the shoulders (see annotated figure) spaced longitudinally apart from one another and at which the elongate, cylindrical structure (2) has an outer diameter that is larger than the outer diameter of the elongate, cylindrical structure between (see annotated figure) the shoulders, the elongate cylindrical structure having a flowpath (19a) inside that is radially offset from the first bore (see annotated figure), extends along the longitudinal axis (the diameter of 19a extends along the longitudinal axis), and has arcuate portions (as 19a are cylindrical, the walls are arcuate) terminating at openings (19) on an outside surface of the elongate cylindrical structure (2) and disposed at locations between the shoulders (see annotated figure) and diametrically opposite from one another relative to the longitudinal axis (12); and
a spray head assembly (14/15) disposed inside of and moveable along the longitudinal axis (12) relative to the elongate, cylindrical structure (2) to modulate fluid out of the first open end from the flowpath (col. 3, lines 15-16),
the elongate, cylindrical structure (Schäfer - Fig. 1, 2) has a second bore (Schäfer - 5) extending from the second open end (Schäfer - at 3) and larger in diameter than the first 

    PNG
    media_image1.png
    560
    810
    media_image1.png
    Greyscale

Schäfer does not teach the arcuate portions extending at an angle that is between 30° and 60°.
However, Lott shows a nozzle body comprising an elongate, cylindrical structure (Fig 1, 10) including a flowpath (Fig. 2, through 17a or 17c) that is radially offset from a first bore (20) and extends along the longitudinal axis (central axis through 10) and has arcuate portions (Fig. 4, 17a-1c, arcuate walls) extending radially away from the longitudinal axis at an angle that is between 30° and 60° (col. 5, lines 19-21).
The substitution of one known element (angled inlet ports shown in Lott) for another (inlet ports shown in Schäfer) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the inlet ports shown in Lott would have 
Re claim 2, Schäfer as modified by Lott shows the spray head assembly comprises a conical spray head (Schäfer - Fig. 1, 15) disposed in the first open end (Schäfer - at 16).
Re claim 3, Schäfer as modified by Lott shows the spray head assembly comprises a shaft (Schäfer - 14) extending inside the first bore (see annotated figure) of the elongate, cylindrical structure (Schäfer - 2) and aligned with the longitudinal axis (Schäfer - 12).
Re claim 4, Schäfer as modified by Lott shows the spray head assembly comprises a spring (Schäfer - Fig. 1, 3) at the second open end (Schäfer -- at 3) and operative to bias the spray head assembly to a closed position (Schäfer - col. 3, lines 43-55).
Re claim 6, Schäfer as modified by Lott shows the elongate, cylindrical structure (Schäfer - Fig. 1, 2) has a cavity (see annotated figure) that couples with both the flowpath (Schäfer - 19a) and the first open end (Schäfer - at 16).
Re claim 7, Schäfer as modified by Lott shows the elongate, cylindrical structure (Schäfer - Fig. 1, 2) has a chamfer (Schäfer - tapered portion of 16) that circumscribes the longitudinal axis (Schäfer - 12) to form an interior surface (Schäfer - 16) of the first open end (Schäfer - at 16).
Re claim 8, Schäfer as modified by Lott shows the openings (Schäfer - Fig. 1, 19) of the flow path (Schäfer - 19a) are disposed adjacent one of the shoulders (see annotated figure).
Re claim 10, Schäfer as modified by Lott shows the shoulders (see annotated figure) comprise an annular groove (see annotated figure).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schäfer (US Pat No 5,031,841) in view of Lott (US Pat No 5,322,222) and further in view of Burman (US Pat No 2,921,746).

However, Burman shows an injector with openings (Fig. 1, 23a) with a larger cross-sectional area than the cross-sectional area of a flow path (24).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the openings of Schäfer have a larger cross-sectional area than the flowpath as taught in Burman as the change in size of the cross-sectional area from larger to smaller will result in a pressure increase thus the change in size of the cross-sectional area provides the desired flow characteristics for the fluid through the injector.
Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive. Regarding applicant’s arguments that the amendments obviate the rejection, that the combination fails to disclose “wherein the elongate, cylindrical structure has a second bore extending from the second open end and larger in diameter than the first bore and aligned with the longitudinal axis to receive the spray head assembly, applicant has provided no further evidence beyond this conclusory statement. Contrary to applicant’s statement, and as demonstrated in the Final Rejection mailed 3/25/2021, Schafer does demonstrate a second bore, specifically element 5, which extends from the second open end located at 3 and is larger in diameter than the first bore as demonstrated in the annotated figure above, as well as aligned with the longitudinal axis, element 12, to receive the spray head assembly, elements 14 and 15.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752